DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 03/11/2021. 
Claim 1 is canceled. 
Claims 2, 9, and 16 are currently amended. 
Claims 2-21 are currently pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-21 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 2 recites, in part, the limitations of A method comprising: locating […] a plurality of informational pages of a website that is linked to a content item; determining […] for the content item, a set of relevant informational pages from among the plurality of informational pages based on a comparison between text presented by the set of relevant information page and selection criteria used to trigger distribution of the content item; and storing […] information 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 2 recites the additional element(s) of “one or more servers,” “a data structure,” “a page,” and “a client device.” The additional element(s) of “one or more servers,” “a data structure,” and “a client device” are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) of “one or more servers,” “a data structure,” “a page,” and “a client device” are merely used as tools to perform the abstract idea. The additional element(s) of “one or more servers,” “a data structure,” “a page,” and “a client device” are being used in their ordinary capacity. The additional elements of “one or more servers,” “a data structure,” “a page,” and “a client device” amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to  “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements of “one or more servers,” “a data structure,” “a page,” and “a client device” also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial 
Claims 3-5 and 7-8 also recite limitations that are similar to the abstract ideas identified with respect to claim 2 (i.e., certain methods of organizing human activities and/or mental processes). Claims 3-5 and 7-8 do not recite any additional elements other than those recited in claim 2. Therefore, for the same reasons set forth with respect to claim 2, claims 3-5 and 7-8 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 6 also recite limitations that are similar to the abstract ideas identified with respect to claim 2 (i.e., certain methods of organizing human activities and/or mental processes). Claim 6 recite the additional element of “screen.” However, in Step 2A Prong 2 and in Step 2B, this additional element does not integrate the judicial exception or amount to significantly more because it amounts to adding the words “apply it” with the judicial exception, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 9 recites substantially similar limitations as claim 2. Therefore, claim 9 also recites an abstract idea in Step 2A Prong 1. Claim 9 recites the additional elements of “A system comprising: a memory storing machine readable instructions; and one or more servers configured to interact with the memory and execute the machine readable instructions, wherein execution of the machine readable instructions cause the one or more servers to perform operations comprising,” “a data structure,” “a page,” and “a client device.” However, claim 9 also 
Claims 10-12 and 14-15 also recite limitations that are similar to the abstract ideas identified with respect to claim 9 (i.e., certain methods of organizing human activities and/or mental processes). Claims 10-12 and 14-15 do not recite any additional elements other than those recited in claim 9. Therefore, for the same reasons set forth with respect to claim 9, claims 10-12 and 14-15 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 13 also recite limitations that are similar to the abstract ideas identified with respect to claim 9 (i.e., certain methods of organizing human activities and/or mental processes). Claim 13 recite the additional element of “screen.” However, in Step 2A Prong 2 and in Step 2B, this additional element does not integrate the judicial exception or amount to significantly more because it amounts to adding the words “apply it” with the judicial exception, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 16 recites substantially similar limitations as claim 2. Therefore, claim 16 also recite an abstract idea in Step 2A Prong 1. Claim 16 recites the additional elements of “A non-transitory computer readable medium storing instructions that, upon execution by one or more computing devices, cause the one or more computing devices to perform operations comprising,” “a data structure,” “a page,” and “a client device.” However, claim 16 also does not integrate the judicial exception into a practical application or amount to significantly more for the same reasons set forth in claim 2. 
Claims 17-19 and 21 also recite limitations that are similar to the abstract ideas identified with respect to claim 16 (i.e., certain methods of organizing human activities and/or mental 
Claim 20 also recite limitations that are similar to the abstract ideas identified with respect to claim 16 (i.e., certain methods of organizing human activities and/or mental processes). Claim 20 recite the additional element of “screen.” However, in Step 2A Prong 2 and in Step 2B, this additional element does not integrate the judicial exception or amount to significantly more because it amounts to adding the words “apply it” with the judicial exception, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.

Prior Art
The Examiner notes that the claims currently overcome prior art. The closest prior art found to date are the following: 
a.	Lucovsky et al. (US 2007/0130126 A1) discloses the concept of displaying a plurality of informational pages along with advertisements that are relevant to search queries. 
b.	Lax et al. (US 2009/0006375 A1) discloses the concept of selecting advertisements to be presented with content such as search results. 
c.	Mandelson et al. (US 2009/0024470 A1) discloses the concept of displaying related ad links that are displayed with web page content. 
d.	Bookman (US 2012/0265611 A1) discloses a method and apparatus which automatically builds a database by automatically assigning links to an expert, pushing 

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: This process therefore allows for more efficient and more accurate responses to a user query as compared to traditional systems and results in an improvement of the functioning of the computer system by enabling a system to process a user’s query and provide users with access to relevant, additional information, without requiring the system to render all of the information or the user to consumer all of the information, thereby constituting an improvement in the functioning of the computers themselves. The combination of features recited in the claims is directed to an ‘inventive concept’ that improves technology utilized to allow users to navigate a computer user experience by augmented search results to visually display and/or provide access to information based on relevance to the user. The claims of the present application should be deemed patent eligible because these claims are similar to claims 1 and 2 of Examples 37 […] Claims 1 and 2 of Example 37 seeks to improve the user experience by making it simpler for a user to locate and/or select information that is determined to be of greater interest to the user than other information. […] The claims of the present application improve system performance by tailoring the information provided and the manner in which the information is presented for each of multiple different requests from different users, allowing a single content item to be adapted on an individual basis to present information most likely to be relevant to a particular user. […] Similarly [to Example 37], the claims of the present application provide a specific improvement over prior search query response systems and are directed to the problem of improving query response relevancy and user experience. Additionally, Example 37 determines that claim 2, reciting a similar method to claim 1 for rearranging icons on a graphical user interface, ‘does not recite a mental process because the claim, under the broadest reasonable interpretation, does not cover performance in the mind.’ […] [The claim limitations] are directed to a technical solution for a technical problem and that provided an improved graphical user interface. […] Such a problem would not arise without the use of computer technology, because the problems being addressed arise as a direct result of the nature of parsing and processing queries by a system with access to such a vast base of knowledge and the ability to directly perform an online action, and the efficiency and resource distribution considerations in that context. […] In other words, because of particular intents behind a user’s query, the results provide by a system may not be what the user is expecting or may not provide enough information and processing a query incorrectly or transmitting a non-responsive response may result in wasted computing resources. Absence the presently claimed subject matter, the computer network would simply continue to process every single query according to the same criteria and may provide the user with results that are not responsive to their query.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regards to the argument that the claimed invention is patent-eligible because it allows for more efficient and accurate responses to a user query, the Examiner respectfully disagrees. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the internet, here the claimed invention amounts to merely reciting the performance specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 
With regards to the argument that the claims are patent eligible for reasons similar to claims 1 and 2 of Example 37, the Examiner respectfully disagrees. As an intimal matter, examples “are intended to show exemplary analyses only and should not be used as a basis for a subject matter eligibility rejection or relied upon in the same manner as a decision from a court” (see p. 2 of May 2016 101 Memorandum). However, for the sake of argument, claim 1 of Example 37 was patent-eligible because the specific manner of automatically displaying icons to the user based on usage provided specific improvements over prior systems, resulting in an improved user interface for electronic device. Here, the alleged improvements lies entirely in the realm of the abstract idea. Providing users with more relevant and/or additional information does not provide an improved user interface, but merely an improved abstract idea at best. The additional elements are merely being used as tools, in their ordinary capacity, to perform the abstract idea. With regards to claim 2 of Example 37, it was patent-eligible at Step 2A Prong 1 because it did not recite of the judicial exceptions enumerated in the 2019 PEG. Here, the claims recites mental processes and certain methods of organizing human activity as explained above. 
With regards to the argument that the claims do not the claims are patent-eligible because such a problem would not arise without the use of computer technology, the Examiner respectfully disagrees. As explained above, “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. The Examiner also notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
With regards to the argument that the claimed invention is patent-eligible because the results provided by the system may not be what the user is expected or may not provide enough information and processing a query incorrectly may result in wasted computing resources, the Examiner respectfully disagrees. Unlike in Enfish in which the claimed invention achieved other benefits over conventional databases such as increased flexibility, faster search times, and smaller memory requirements that provided improvements to the functioning of the computer itself, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. The specification is completely silent with regards to such an improvement nor is it apparent to one skilled in the art.
	The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SAM REFAI/Primary Examiner, Art Unit 3681